Exhibit 4. 5 FORM OF PERFORMANCE STOCK UNIT AGREEMENT Cutera , Inc. Notice of Grant Performance Stock Unit Award Agreement Cutera, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of Performance Stock Units (the “PSU”) under the Cutera, Inc. 2004 Equity Incentive Plan as amended on April 20, 2015 (the “Plan”). The date of this Performance Stock Unit Award Agreement is . Subject to the provisions of Exhibit A (attached) and of the Plan, the principal features of this Award are as follows: Number of Performance Stock Units : Vesting Commencement Date : Performance Measurement Period : Vesting Schedule: In the event Participant ceases to be a Service Provider for any or no reason before Participant vests in the Performance Shares, the Performance Shares and Participant’s right to acquire any Shares hereunder will immediately terminate. By Participant’s signature and the signature of the Company’s representative below, Participant and the Company agree that this Award of Performance Shares is granted under and governed by the terms and conditions of this Award Agreement and the Plan, which is made a part of this document. CUTERA, INC. PARTICIPANT By: Ronald Santilli EVP and CFO Date: Exhibit A Performance Stock Unit Award Agreement 1.
